DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“…a fixing screw through hole that is located adjacent a middle of the back cover…” in claim 1. See cropped Fig. 1 below:

    PNG
    media_image1.png
    340
    546
    media_image1.png
    Greyscale


“a sum of a depth of the limiting screw through hole and a depth of the screw hole is smaller than a length of the screw rod of the limiting screw” in claim 11. (Note that it’s unclear why depth of the limiting screw through hole L1 in Fig. 2 is measure the way it is d1 in Fig. 2. Clarification on how L1 is measured in Fig. 2 is required.)

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are also objected to because Fig. 2 does not clearly show the “first limiting screw through holes 101A”. It’s also unclear why the first diameter d2 and depth L1 are selected in Fig. 2. Examiner suggests applicant to clean up the drawing in both Figs. 2 and 3, since there are several unreferenced lines in the drawing that create confusion. See cropped Fig. 2 for example below.

    PNG
    media_image2.png
    575
    529
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 10 recite “…a fixing screw through hole that is located adjacent a middle of the back cover of the display device…”. It’s unclear how a fixing screw through hole can be adjacent to a middle of the back cover. Furthermore, based on Fig. 1, the fixing screw through hole 102 does not appear to be adjacent to the middle of the back cover 10. Examiner will interpret the limitation as “… a fixing screw through hole that is located closer to a middle of the back cover of the display device relative to the limiting screw holes…” instead.
Claims 2-9 depends on claim 1.
Claims 11-13 depends on claim 10.
Claim 8 recites “the magnetic lock”. There is a lack of antecedent basis for this limitation. 

Claim Objections
Claims 1, 8, 10-12 are objected to because of the following informalities:  
Claims 1, 8, 10-12 recite “…of display device…”, which should have been “…of the display device” instead.
Claim 8 recites “a fifth diameter” and “a sixth diameter”, but a “third and fourth” diameters were not introduced.
Claim 11 recites “a seventh diameter”, but a “third, fourth, fifth and sixth” diameters were not introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 8,896,996) in view of Yokawa (US 8,094,243).
Regarding claim 1 as best understood, Sakamoto teaches a back cover (30, Fig. 2) of a display device (1, Fig. 1), comprising: a plurality of limiting screw through holes (see plurality of screw holes on 30 along the edges in Figs. 2; also 31A, 31B, Fig. 3) that are arranged at intervals along an edge (top, left and right edges of 30 in Fig. 2) of the back cover of the display device, a first diameter of the limiting screw through hole (such as the diameter of 31A shown in Fig. 4) is larger than a second diameter of a screw rod of a limiting screw (screw rod not explicitly shown in Fig. 4, but the screw rod will be fastened to 41 in Fig. 4, thus, the limiting screw through hole 31A, 31B has larger diameter than the diameter of the screw rod located at 41).
between 1 mm and 1.5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the back cover of display device has a thickness between 1 mm and 1.5 mm in Sakamoto, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, depending on design factors, such as weight and usage of the display device, the thickness can be easily optimized by one of ordinary skill in the art, such as for lighter and thinner profile display device, the thickness of the back cover can be made thinner, and that if display device needs to be used in harsher environment and needs to be more durable, then the back cover can be made thicker. Thus, specifically making the back cover a thickness between 1mm and 1.5mm involves only routine skill in the art.
Sakamoto does not teach a fixing screw through hole that is located closer to a middle of the back cover of the display device relative to the limiting screw holes. However, Yokawa teaches a fixing screw through hole (14g, Fig. 2) that is located closer to a middle of a back cover (middle of 14, Fig. 2) of a display device (100, Fig. 2) relative to limiting screw holes (14a, Fig. 2; 14g closer to middle of 14 than 14a as shown in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fixing screw through hole that is located closer to a middle of the back cover of the display device relative to the limiting screw holes in Sakamoto, as taught by Yokawa, in order to allow the display device to be wall mounted.
Yokawa appears to show a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw (Fig. 2 shows 14a, 14e, and 14g as the same screw holes). However, Yokawa does not explicitly teach a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw in Sakamoto in view of Yokawa, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having diameter of the fixing screw through hole equal to a diameter of a screw rod of a fixing screw allow the same type of screws to be used as the fixing screw, which provides ease of assembly and reduce cost of assembly for the display device.
Regarding claim 2, Sakamoto in view of Yokawa teaches the back cover of the display device according to claim 1. Sakamoto does not explicitly teach wherein a difference between the first diameter and the second diameter is in a range of 1 mm to 2 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a difference between the first diameter and the second diameter is in a range of 1 mm to 2 mm in Sakamoto in view of Yokawa, since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, having a specific optimized range difference in diameters can be discovered through routine experiment, and this specific range does not yield unpredictable results.
Regarding claim 7, Sakamoto in view of Yokawa teaches the back cover of the display device according to claim 1. Sakamoto does not explicitly teach the back cover of the display device is a polycarbonate or acrylonitrile-butadiene-styrene plastic back cover. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the back cover of the display device is a polycarbonate or acrylonitrile-butadiene-styrene plastic back cover in Sakamoto in view of Yokawa, since selecting a known compound to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, ABS and polycarbonate is already a well-known material that is cheap to manufacture and provide strong structure strength to protect the display device, and selecting this material for the back cover yields predictable results to one of ordinary skill in the art.
Regarding claim 10 as best understood, Sakamoto taches a display device (1, Fig. 1), comprising: a middle frame (same as 40, Fig. 4); and a back cover (30, Fig. 4) that is connected to the middle frame (as shown in Figs. 3, 4), the back cover of the display device including: a plurality of limiting screw through holes (see plurality of screw holes on 30 along the edges in Figs. 2; also 31A, 31B, Fig. 3) that are arranged at intervals along an edge (top, left and right edges of 30 in Fig. 2) of the back cover of display device, where a first diameter of the limiting screw through hole (such as the 
Sakamoto further teaches wherein the back cover of the display device has a thickness of 0.8mm (col. 4, lns. 11-19: “…rear cover 30 has a thickness of 0.8mm…”), but Sakamoto does not explicitly teach wherein the back cover having a thickness between 1 mm and 1.5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the back cover of display device has a thickness between 1 mm and 1.5 mm in Sakamoto, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, depending on design factors, such as weight and usage of the display device, the thickness can be easily optimized by one of ordinary skill in the art, such as for lighter and thinner profile display device, the thickness of the back cover can be made thinner, and that if display device needs to be used in harsher environment and needs to be more durable, then the back cover can be made thicker. Thus, specifically making the back cover a thickness between 1mm and 1.5mm involves only routine skill in the art.
Sakamoto does not teach a fixing screw through hole that is located closer to a middle of the back cover of display device relative to the limiting screw holes. However, Yokawa teaches a fixing screw through hole (14g, Fig. 2) that is located closer to a middle of a back cover (middle of 14, Fig. 2) of a display device (100, Fig. 2) relative to limiting screw holes (14a, Fig. 2; 14g closer to middle of 14 than 14a as shown in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fixing screw through hole that is located closer to a middle of the back cover of the display device relative to the limiting screw holes in Sakamoto, as taught by Yokawa, in order to allow the display device to be wall mounted.
Yokawa appears to show a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw (Fig. 2 appears to shows 14a, 14e, 14g have the same screw holes). However, Yokawa does not explicitly teach a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw in Sakamoto in view of Yokawa, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having diameter of the fixing screw through hole equal to a diameter of a screw rod of a fixing screw allow the same type of screws to be used as the fixing screw, which provides ease of assembly and reduce cost of assembly for the display device.
Regarding claim 11, Sakamoto in view of Yokawa teaches the display device according to claim 10, and Sakamoto further teaches wherein: the middle frame of 
Sakamoto does not explicitly teach a sum of a depth of the limiting screw through hole and a depth of the screw hole is smaller than a length of the screw rod of the limiting screw. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sum of a depth of the limiting screw through hole and a depth of the screw hole is smaller than a length of the screw rod of the limiting screw in Sakamoto in view of Yokawa, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the length of the screw rod can be made slightly longer than the sum of the depth of the limiting screw through hole and the depth of the screw hole in order to accommodate a washer or gasket to enhance protection of the display device, and this yields predictable results to one of ordinary skill in the art.

	



Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Yokawa, and further in view of Wang et al. (US 2018/0136497; hereinafter “Wang”).
Regarding claim 3, Sakamoto in view of Yokawa teaches the back cover of the display device according to claim 1. Sakamoto does not teach wherein the plurality of limiting screw through holes further comprise: a first limiting screw through hole, where an outer surface of the back cover of the display device is further provided with a screw cap groove for connecting with the first limiting screw through hole, a third diameter of the screw cap groove is larger than a fourth diameter of a screw cap of the limiting screw. However, Wang teaches a first limiting screw through hole (4122, Fig. 2), where an outer surface of a cover (41, Fig. 2) of a display device (100, Fig. 2) is further provided with a screw cap groove (4125 + 4124, Fig. 2) for connecting with the first limiting screw through hole (4125 connected with 4122 as shown in Fig. 2), a third diameter of the screw cap groove (diameter at 4125) is larger than a fourth diameter of a screw cap (diameter at 431, Fig. 2) of a limiting screw (43, Fig. 2; [0025]: “…diameter of the receiving groove 4125 is slightly greater than or equal to the diameter of the head portion 431…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of limiting screw through holes further comprise: a first limiting screw through hole, where an outer surface of the back cover of the display device is further provided with a screw cap groove for connecting with the first limiting screw through hole, a third diameter of the screw cap groove is larger than a fourth diameter of a screw cap of the limiting screw in Sakamoto in view of Yokawa, as taught by Wang, in order to allow enough spacing to 
Regarding claim 4, Sakamoto in view of Yokawa in view of Wang teaches the back cover of the display device according to claim 3. The modified Sakamoto does not explicitly teach wherein the difference between the third diameter of the screw cap groove and the fourth diameter of the screw cap of the limiting screw is in a range of 1 mm to 2 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the difference between the third diameter of the screw cap groove and the fourth diameter of the screw cap of the limiting screw is in a range of 1 mm to 2 mm in Sakamoto in view of Yokawa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, having a specific optimized range difference in diameters can be discovered through routine experiment, and this specific range does not yield unpredictable results.
Regarding claim 5, Sakamoto in view of Yokawa in view of Wang teaches the back cover of the display device according to claim 3, and Wang further teaches wherein a depth of the screw cap groove (depth of 4125+4124 as shown in Fig. 2 of Wang) is greater than a thickness of the screw cap of the limiting screw (thickness of 431 in Fig. 2 of Wang).
Regarding claim 6, Sakamoto in view of Yokawa in view of Wang teaches the back cover of the display device according to claim 5. Wang does not teach wherein a difference between the depth of the screw cap groove and the thickness of the screw cap of the limiting screw is in a range of 0.1 mm to 0.5 mm. However, it would have In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, having a specific optimized range difference in diameters can be discovered through routine experiment, and this specific range does not yield unpredictable results.

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Yokawa, and further in view of Byeon et al. (US 2014/0198474; hereinafter “Byeon”).
Regarding claim 8, Sakamoto in view of Yokawa teaches the back cover of the display device according to claim 1. Sakamoto does not teach wherein the plurality of limiting screw through holes further comprise: a second limiting screw through hole, where an outer surface of the back cover of display device includes a magnet lock groove for connecting with the second limiting screw through hole, a fifth diameter of the magnet lock groove is larger than a sixth diameter of the magnet lock through which the limiting screw passes. However, Byeon teaches a plurality of limiting screw through holes (H1 on 1600, Figs. 15, 16) further comprise: a second limiting screw through hole (same as H1 on 1600, Figs. 15, 16), where an outer surface of a cover (right side of 1600 and 500, Figs. 15, 16) includes a magnet lock groove (H2, Fig. 16) for connecting with the second limiting screw through hole (as shown in Figs. 15, 16), a fifth diameter 
Regarding claim 9, Sakamoto in view of Yokawa and Byeon teaches the back cover of the display device according to claim 8. The modified Sakamoto does not teach wherein a difference between the fifth diameter of the magnet lock groove and the sixth diameter of the magnet lock is in a range of 1 mm to 2 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a difference between the fifth diameter of the magnet lock groove and the sixth diameter of the magnet lock is in a range of 1 mm to 2 mm in Sakamoto in view of Yokawa and Byeon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, having a specific optimized range difference in diameters can be discovered through routine experiment, and this specific range does not yield unpredictable results.

Regarding claim 12, Sakamoto in view of Yokawa teaches the display device according to claim 10, and Sakamoto further teaches wherein the back cover of the display device is rectangular (30 is rectangular as shown in Figs. 2-3).
Sakamoto does not teach the plurality of limiting screw through holes further comprise: a second limiting screw through hole where an outer surface of the back cover of display device is further provided with a magnet lock groove for connecting with the second limiting screw through hole; and the display device further includes a magnet lock, the limiting screw passes through the magnet lock and a gap is formed between one side of the magnet lock close to the magnet lock groove and the magnet lock groove. However, Byeon teaches a plurality of limiting screw through holes (H1 on 1600, Figs. 15, 16) further comprise: a second limiting screw through hole (same as H1 on 1600, Figs. 15, 16) where an outer surface of a cover (right side of 1600 and 500, Figs. 15, 16) is further provided with a magnet lock groove (left portion of H2, Fig. 16) for connecting with the second limiting screw through hole (as shown in Figs. 15, 16); and the display device further includes a magnet lock (500, Fig. 16), a limiting screw (S120, Fig. 16) passes through the magnet lock and a gap (right portion of H2 has a gap for screw cap of S120) is formed between one side of the magnet lock close to the magnet lock groove and the magnet lock groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of limiting screw through holes further comprise: a second limiting screw through hole where an outer surface of the back cover of display device is further provided with a magnet lock groove for connecting with the second limiting screw through hole; and the display device further includes a magnet lock, the limiting screw 
Regarding claim 13, Sakamoto in view of Yokawa and Byeon teaches the display device according to claim 12, Sakamoto does not teach wherein the gap is in a range of 0.1 mm to 0.5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap is in a range of 0.1 mm to 0.5 mm in Sakamoto in view of Yokawa and Byeon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, having a specific optimized range difference in gap can be discovered through routine experiment, and this specific range does not yield unpredictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/Primary Examiner, Art Unit 2841